Citation Nr: 0120447	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  94-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected disability of the cervical spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to evaluation for a rating on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) for 
lumbar spine disability.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1950 to 
March 1952, with additional service during June and September 
1963 and February and March 1975.

In January 1994, the Board of Veterans' Appeals (the Board) 
granted service connection for disabilities affecting the 
lumbar and cervical segments of the veteran's spine.  The 
veteran's claims folder was subsequently returned to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama so that he could undergo a medical 
examination to assess the severity of his service-connected 
disabilities.  In July 1994, after the examination was 
completed, the RO determined that the disability affecting 
the lumbar segment of the veteran's spine (lumbar disc 
degeneration with spondylolisthesis at L5-S1) was 20 percent 
disabling, and that the disability affecting the cervical 
segment of his spine (degenerative joint disease or 
osteoarthritis) was 10 percent disabling.  The veteran 
requested that higher ratings be assigned.  The RO determined 
in October 1995 that the disabilities were appropriately 
rated.  The veteran duly appealed to the Board.  The Board 
determined in May 1996 that increased ratings were not 
warranted, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims [known as the United 
States Court of Veterans Appeals prior to March 1, 1999 and 
hereinafter, "Court"].

While the case was pending at the Court, the veteran's 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case for further development and 
readjudication. The Court granted the joint motion in a 
February 1997 order.  The case was then returned to the 
Board.  In February 1998, the Board remanded the case to the 
RO for further development consistent with the joint motion 
and the Court's order.

In October 1998, upon readjudication of the veteran's claim 
following VA examinations, the RO determined that the veteran 
was entitled to a 40 percent evaluation for his service-
connected low back disability.  The 10 percent rating for a 
cervical spine disability was confirmed and continued.  The 
case was returned to the Board.  In a July 1999 decision, the 
Board determined that a 60 percent evaluation was warranted 
for the veteran's service-connected disability of the lumbar 
spine.  The Board also determined that the veteran was not 
entitled to an extraschedular evaluation for his lumbar spine 
disability.  The July 1999 Board decision remanded the 
veteran's claim for an increased evaluation for the service-
connected disability of the cervical spine.  

The veteran appealed the July 1999 Board decision to the 
Court.  In a November 2000 order, the Court granted a joint 
motion to remand the case and vacated the July 1999 Board 
decision to the extent that it denied an evaluation in excess 
of 60 percent for service-connected disability of the 
veteran's lumbar spine.  The case was thereafter returned to 
the Board.

The Board additionally notes that following the Board's July 
1999 remand of the issue of entitlement to an increased 
disability rating for the cervical spine disability, the RO, 
pursuant to the remand, afforded the veteran a VA examination 
in November 1999.  In a December 1999 Supplemental Statement 
of the Case, the RO confirmed and continued the 10 percent 
evaluation for cervical spine disability.  The veteran has 
not expressed satisfaction with that decision, nor has he 
withdrawn his appeal.  Accordingly, the issue of entitlement 
to an increased disability rating for a service-connected 
disability of the cervical spine remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) [when a veteran seeks an 
original or increased rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded].  


REMAND

Factual background

As noted in the Introduction, the Court, in November 2000, 
granted a joint motion for remand submitted by the veteran's 
representative and the Office of General Counsel and vacated 
that portion of the Board's July 1999 decision which did not 
grant an evaluation in excess of 60 percent for service-
connected low back disability.  [The Board notes in passing 
that an August 1999 RO rating decision implemented the July 
1999 Board decision granting a 60 percent schedular 
evaluation for the veteran's service-connected lumbar spine 
disability.]  The Board notes that the referenced joint 
motion confined its discussion of the July 1999 Board 
decision to whether the veteran was entitled to an 
extraschedular evaluation for his low back disability under 
the provisions of 38 C.F.R. § 3.321(b) (1).  Accordingly, the 
Board concludes that the only issue remaining on appeal with 
respect to service-connected lumbar spine disability is 
entitlement to evaluation for a rating on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1) for lumbar spine 
disability.  

The joint motion concluded that the Board had offered 
inadequate reasons and bases for the denial of an 
extraschedular evaluation for lumbar spine disability.  The 
joint motion put particular emphasis on records showing that 
the veteran was medically retired by the Civil Service 
Commission due to bilateral spondylosis.  

The record reflects that the veteran was afforded VA 
examinations in February 1994, March 1995, June 1998 and 
November 1999.  Although the veteran reported to his 
examiners that he was retired and was unable to work 
secondary to his lumbar spine disability, none of the 
examination reports addressed the impact of the lumbar spine 
disability on his employability.

With respect to the veteran's claim of entitlement to an 
increased disability rating for cervical spine disability, 
the record reflects that the veteran has reported symptoms 
including numbness and tingling of his upper extremities.  VA 
neurological examination in June 1998 documented some 
evidence of a tingling sensation in the cervical neck region 
with flexion.  Electromyography (EMG) study at the time was 
normal in the paraspinal and right arm muscles, and nerve 
conduction study disclosed the presence of bilateral carpal 
tunnel syndrome.  The veteran was diagnosed, among other 
things, with peripheral neuropathy.  On VA neurological 
examination in November 1999, the veteran exhibited trace to 
absent deep tendon reflexes in the upper extremities.  
Notably, none of the veteran's examiners has addressed 
whether any upper extremity neurological symptoms experienced 
by the veteran are attributable to his service-connected 
cervical spine disability.  In addition, despite the 
veteran's contention that his cervical spine disability also 
interferes with his employability, none of the examination 
reports addressed the impact of the cervical spine disability 
on the veteran's employability.

The record also reflects that the veteran's June 1998 VA 
examiner recommended that he undergo a Magnetic Resonance 
Imaging (MRI) study of his cervical spine.  The Board, in the 
July 1999 remand, noted that the suggested MRI was not 
accomplished, and remanded the claim with instructions to 
schedule the veteran for another VA examination of the 
veteran's cervical spine, including an MRI study.  The 
veteran was thereafter afforded a VA examination in November 
1999, but the veteran refused to undergo an MRI study of his 
cervical spine in connection therewith.

Reasons for remand

As discussed above, the record lacks an opinion addressing 
the impact of the veteran's service-connected cervical and 
lumbar spine disabilities on his employability.  Moreover, 
the record lacks an opinion addressing whether any 
neurological problems affecting the veteran's upper 
extremities are associated with his service-connected 
cervical spine disability.  In light of the Civil Service 
Commission records documenting that the veteran was medically 
retired at least in large part to his lumbar spine 
disability, as well as the veteran's contention that his 
cervical spine disability has interfered with his 
employability as well, and as the veteran has demonstrated 
some evidence of neurological problems affecting his upper 
extremities, the Board is of the opinion that additional 
development, to include a Social and Industrial Survey and a 
VA physical examination, would be helpful in connection with 
the Board's adjudication of the instant claim.  See 38 C.F.R. 
§ 3.326(a) (2000); Waddell v. Brown, 5 Vet. App. 454 (1993).

The Board notes that the veteran declined to participate in 
the administration of a cervical MRI study at his November 
1999 VA examination.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the Court held that where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and a further 
remand will ensue.  However, the Court has also held that the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  The Board will leave it 
to the professional expertise of the examining physician to 
determine what, if any, diagnostic studies should be 
undertaken in connection with future physical examination of 
the veteran.  Cf. 38 C.F.R. § 20.101(b) (2000).  The Board 
wishes to make it clear that should the veteran decline to 
undergo any medically required diagnostic testing, the 
dictates of Stegall in this connection will have been 
complied with by both the Board and the RO. 

This case is therefore REMANDED to the RO for the following 
actions:

1.  The RO should contact the 
veteran, through his attorney, and 
request that he identify the names, 
addresses and approximate dates of 
treatment provided by all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims for an 
increased rating for his cervical 
spine disability and for a rating on 
an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1) for his 
lumbar spine disability.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the 
veteran's VA claims folder any 
medical records identified by the 
veteran which have not been secured 
previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his attorney 
and request them to provide a copy 
of the outstanding medical records.

3.  The RO should then schedule the 
veteran for a VA Social and 
Industrial Survey.  When completed, 
the report of the VA Social and 
Industrial Survey should be 
associated with the veteran's VA 
claims folder.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by 
his service-connected cervical spine 
and lumbar spine disabilities.  The 
examiner should specifically 
identify any neurological impairment 
associated with the veteran's 
cervical spine disability.  The 
examiner should also be requested to 
provide an opinion concerning the 
impact of the veteran's service-
connected cervical and lumbar spine 
disabilities on his employability.  

Any diagnostic and testing studies 
deemed to be necessary by the 
examining physician should be 
performed.  The examiner should 
specifically indicate in the 
examination report if the veteran 
declines to participate in any part 
of the examination or diagnostic 
testing.  If the examiner deems it 
to be necessary, specialist 
consultations should be scheduled.

The rationale for all opinions 
expressed should be explained.  The 
examination report is to reflect 
that a review of the veteran's VA 
claims folders was made.  The 
examination report must be 
associated with the veteran's VA 
claims folder. 


5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The 
RO should then readjudicate the 
issues of entitlement to an 
increased disability rating for 
service-connected disability of the 
cervical spine and entitlement to a 
rating on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) 
for lumbar spine disability.  In so 
doing, the RO should be informed by 
the November 2000 joint motion for 
remand.

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case and provide the veteran and his representative with an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


